DICE, Commissioner.
Sodomy is the offense; the punishment, thirteen years in the penitentiary.
The prosecuting witness, a boy sixteen years of age, was the appellant’s stepson and had also been adopted by appellant. The witness testified that on the night in question he was at his home in Grand Prairie and while seated on a couch in a front room watching television and masturbating, the appellant came into the room; that appellant sat down on the couch and started masturbating himself and then began masturbating the witness; and that while in the act, appellant used his mouth on the witness’s sexual parts and continued to masturbate himself. The witness testified that appellant used his mouth on the sexual parts of the witness for about fifteen minutes, after which they both went into the bathroom and appellant washed out his mouth.
Appellant’s written confession, made following his arrest, was introduced in evidence by the state without objection, in which confession he admitted having committed the act of sodomy upon the prosecuting witness.
Appellant did not testify or offer any evidence in his behalf.
In his charge, the court instructed the jury that the prosecuting witness was an accomplice ; that they could not convict upon his testimony unless corroborated and fully instructed the jury as to the corroboration necessary to convict upon accomplice testimony.
*650Appellant’s written confession was sufficient to corroborate the accomplice’s testimony and we find the evidence sufficient to sustain the conviction. Benjamin v. State, 160 Tex.Cr.R. 624, 274 S.W.2d 402.
The record contains no objections to the court’s charge and there are no formal or informal bills of exception. No brief has been filed on behalf of appellant.
The judgment is affirmed.
Opinion approved by the court.